Exhibit 10.1

 



 

 

 

NOVAGOLD RESOURCES INC.

 

 

 

 

 

 

 

 

 

 



 

2004 STOCK AWARD PLAN (AS AMENDED)

 



 



 

 

 

Effective May 11, 2004, as amended April 26, 2005
(with effective date of amendment of March 10, 2006),
As Further Amended May 31, 2007, As Further Amended March 10, 2009
(with effective date of amendment of May 26, 2009), As Further Amended April 25,
2012,
As Further Amended June 5, 2014, As Further Amended January 25, 2017, as Further
Amended January 23, 2019.

 

 

 

 

 

 





 

NOVAGOLD RESOURCES INC.

 

2004 STOCK AWARD PLAN (AS AMENDED)

 

Part 1
INTERPRETATION

 

 

1.01Definitions In this Plan the following words and phrases shall have the
following meanings, namely:



 

(a)“Award” shall mean any award or benefit granted under the Plan, including
Options, SARs and Tandem SARs;

 

(b)“Award Agreement” means the written or electronic agreement between the
Company and an Awardee relating to the granting of an Award, in the form or
substantially in the form of Exhibit A attached to this Plan, and containing
such terms and conditions as are required by Exchange Policy and Securities
Laws;

 

(c)“Awardee” shall mean the holder of an outstanding Award;

 

(d)“Award Price” means the price at which an Option or a SAR may be granted in
accordance with Exchange Policy and Securities Laws. The Award Price shall not
be less than the Fair Market Value of a Share on the date of grant of the Award;

 

(e)“Board” means the board of directors of the Company and includes any
committee of directors appointed by the directors as contemplated by Section
3.01 hereof;

 

(f)“Cause” has the meaning ascribed to the phrase “cause” or “just cause for
termination” under the laws of British Columbia;

 

(g)“Change of Control” means:

 

(i)the acquisition whether directly or indirectly, by a person or company, or
any persons or companies acting jointly or in concert (as determined in
accordance with the Securities Act (British Columbia) and the rules and
regulations thereunder) of voting securities of the Corporation which, together
with any other voting securities of the Corporation held by such person or
company or persons or companies, constitute, in the aggregate, more than 50% of
all outstanding voting securities of the Corporation;

 

(ii)an amalgamation, arrangement or other form of business combination of the
Corporation with another company which results in the holders of voting
securities of that other company holding, in the aggregate, 50% or more of all
outstanding voting securities of the Corporation (including a merged or
successor company) resulting from the business combination; or

 

(iii)the sale, lease or exchange of all or substantially all of the property of
the Corporation to another person, other than a subsidiary of the Corporation or
other than in the ordinary course of business of the Corporation;

 

(h)“Company” means NovaGold Resources Inc.;

 

(i)“Designated Subsidiary” means an entity (including, for greater certainty, a
partnership) which is controlled by the Company and which has been designated by
the Company for purposes of the Plan from time to time, and for the purposes of
this definition, a person (first person) is considered to control another person
(second person) if the first person, directly or indirectly, has the power to
direct the management and policies of the second person by virtue of:

 

(i)ownership of or direction over voting securities in the second person,

 

 

 



(ii)a written agreement or indenture,

 

(iii)being the general partner or controlling the general partner of the second
person, or

 

(iv)being a trustee of the second person;

 

(j)“Director” means any director of the Company or of any of its Designated
Subsidiaries;

 

(k)“Eligible Consultant” means an individual, other than an Employee that (i) is
engaged to provide on a bona fide basis consulting, technical, management or
other services to the Company or any Designated Subsidiary under a written
contract between the Company or the Designated Subsidiary and the individual or
a company of which the individual consultant is an employee (other than services
related to a distribution or services that directly or indirectly promote or
maintain a market for the Company’s securities) and (ii) in the reasonable
opinion of the Company, spends or will spend a significant amount of time and
attention on the affairs and business of the Company or a Designated Subsidiary;

 

(l)“Employee” means any individual in the employment of the Company or any of
its Designated Subsidiaries or any combination or partnership of such companies
or of a company providing management or administrative services to the Company;

 

(m)“Exchange” means The Toronto Stock Exchange and any other stock exchange on
which the Shares are listed for trading;

 

(n)“Exchange Policy” means the policies, bylaws, rules and regulations of the
Exchange governing the granting of awards by the Company pursuant to Security
Based Compensation Arrangements, as amended from time to time;

 

(o)“Expiry Date” means not later than five years from the date of grant of the
Award; provided, however, that if at any time the expiry of the term of an Award
should be determined to occur either during a period in which the trading of
Shares by the Awardee is restricted under the insider trading policy or other
policy of the Company or within ten business days following such a period, such
Expiry Date shall be deemed to be the date that is the tenth business day
following the date of expiry of such restriction;

 

(p)“Fair Market Value” means, with respect to any property (including, without
limitation, any Shares), the fair market value of such property determined by
such methods or procedures as are established from time to time by the Board in
accordance with Exchange Policy. Unless otherwise determined by the Board, the
fair market value of a Share as of a given date will be (a) the price at which
the last recorded sale of a board lot of Shares took place on the Exchange
during the trading day immediately preceding the date in question or (b) if
there was no such sale, the price of the last recorded sale of a board lot of
Shares on the Exchange on the most recent preceding date on which such a sale
took place;

 

(q)“Good Reason” means the occurrence of any one or more of the following
without a Participant’s written consent:

 

(i)a material change in the Participant’s position or duties, responsibilities,
title or office in effect immediately prior to a Change of Control, which
includes any removal of the Participant from or any failure to re-elect or
re-appoint the Participant to any such position or office;

 

(ii)a reduction in the Participant’s overall annual compensation for services
provided to the Corporation in the cumulative amount of 5% or more within a 12
month period;

 

(iii)any change to the terms or conditions of the employment of the Participant
that would constitute “constructive dismissal” as that term is defined at common
law which the Company fails to remedy within thirty (30) days of receiving
written notice from the Participant of any such change; or

 

 

 



(iv)the Corporation relocating the Participant to any place other than the
location at which the Participant reported for work on a regular basis
immediately prior to a Change of Control or a place within 25 miles of that
location;

 

(r)“Insider” has the meaning ascribed thereto in Exchange Policy;

 

(s)“Joint Actor” means a person acting “jointly or in concert with” another
person as that phrase is interpreted in section 96 of the Securities Act;

 

(t)“Nonqualified Stock Option” means an Option granted to a U.S. Participant
that is not intended to qualify as an “incentive stock option” within the
meaning of section 422 of the U.S. Internal Revenue Code of 1986, as amended;

 

(u)“Option” means an option to acquire Shares granted under this Plan;

 

(v)“Officer” means any senior officer of the Company or of any of its Designated
Subsidiaries;

 

(w)“Participant” means a Director, Officer, Employee or Eligible Consultant;

 

(x)“Plan” means this stock award plan as from time to time amended;

 

(y)“SAR” or “Stock Appreciation Right” means the right to receive an amount, in
Shares, equal to the excess of the Fair Market Value of a specified number of
Shares as of the date the SAR is exercised over the SAR Price for such shares;

 

(z)“SAR Price” means the Award Price of a SAR, determined on the grant date of
the SAR, as set forth in the Award Agreement;

 

(aa)“Securities Act” means the Securities Act (British Columbia), as amended,
from time to time;

 

(bb)“Securities Laws” means the act, policies, bylaws, rules and regulations of
the securities commissions governing the Company, as amended from time to time;

 

(cc)“Security Based Compensation Arrangement” has the meaning ascribed thereto
in the TSX Company Manual;

 

(dd)“Shares” means common shares of the Company;

 

(ee)“Tandem SAR” means a SAR granted in tandem with a related Option which gives
the Awardee the right to surrender to the Company all or a portion of the
related Option and to receive a distribution in Shares in an amount equal to the
excess of the Fair Market Value of a specified number of Shares as of the date
the SAR is exercised over the SAR Price for such Shares, which shall be the same
price as the Award Price of the related Option. A Tandem SAR will have the same
other terms and provisions as the related Option. To the extent a Tandem SAR is
exercised, the related Option will terminate at the time of such exercise; and

 

(ff)“Vested” means that an Award has become exercisable in accordance with the
terms of this Plan and any applicable Award Agreement.

 

1.02Gender Throughout this Plan, words importing the masculine gender shall be
interpreted as including the female gender.



 

Part 2
PURPOSE OF PLAN

 

2.01Purpose The purpose of this Plan is to attract and retain Employees,
Eligible Consultants, Officers or Directors to the Company and to motivate them
to promote the success of the Company’s business by aligning their financial
interests to those of the Company and to long-term shareholder value.



 



 

 

 

Part 3
GRANTING OF STOCK AWARD

 

3.01Administration This Plan shall be administered by the Board or, if the Board
so elects, by a committee (which may consist of only one person) appointed by
the Board from its members.



 

3.02Committee’s Recommendations The Board may accept all or any part of
recommendations of the committee or may refer all or any part thereof back to
the committee for further consideration and recommendation.



 

3.03Grant by Resolution The Board, on its own initiative or, a committee of the
Board duly appointed for the purpose of administering this Plan, may, by
resolution, designate all eligible persons who are Employees, Eligible
Consultants, Officers or Directors, or corporations employing or wholly owned by
such Employee, Eligible Consultant, Officer or Director, to whom an Award should
be granted and specify the terms of such Award which shall be in accordance with
Exchange Policy and Securities Laws. Awards that are intended to be “qualified
performance-based compensation” within the meaning of section 162(m) of the U.S.
Internal Revenue Code (“Section 162(m)”) shall be granted by a committee
consisting of two or more “outside directors” as defined under Section 162(m).



 

3.04Award Types. Awards granted hereunder may be Options, SARs or Tandem SARs,
at the discretion of the Board and as reflected in the terms of the Award
Agreement.



 

3.05Terms of Award The resolution of the Board shall specify the number of
Shares that should be placed under Award to each such Employee, Eligible
Consultant, Officer or Director, the Award Price of each such Award, and the
period during which such Award may be exercised.



 

3.06Stock Options Options may be granted to Participants at any time as
determined by the Board. The Board shall determine the number of Shares subject
to each Option. Options granted under the Plan shall be Nonqualified Stock
Options.





 

3.07Stock Appreciate Rights Stock Appreciation Rights may be granted to
Participants at any time as determined by the Board. A SAR may be granted in
tandem with an Option granted under this Plan or on a free-standing basis. A SAR
may be exercised upon such terms and conditions and for the term as the Board,
in its sole discretion, determines, provided, however, that the term shall not
exceed the Option term in the case of a Tandem SAR or five years in the case of
a free-standing SAR. Upon exercise of a SAR, the Participant shall be entitled
to receive payment from the Company in an amount determined by multiplying the
excess of the Fair Market Value of a Share on the date of exercise over the
Award Price of the SAR by the number of Shares with respect to which the SAR is
exercised. The payment shall be made in Shares, the number of which shall be
calculated by dividing the payment amount by the Fair Market Value of the Shares
on the exercise date.



 

3.08Award Agreement Every Award granted under this Plan shall be evidenced by an
Award Agreement and, where not expressly set out in the Award Agreement, the
provisions of such Award Agreement shall conform to and be governed by this
Plan. In the event of any inconsistency between the terms of any Award Agreement
and this Plan, the terms of this Plan shall govern.

 



Part 4
CONDITIONS GOVERNING THE GRANTING AND EXERCISING OF AN AWARD

 

4.01Exercise Price The exercise price of an Award granted under this Plan shall
not be less than the Award Price at the time of granting the Award.

 



4.02Expiry Date Each Award shall, unless sooner terminated, expire on a date to
be determined by the Board, and as set forth in the Award Agreement on the date
of grant, which will not be later than the Expiry Date.



 

4.03Different Exercise Periods, Prices and Number The Board may, in its absolute
discretion, upon granting an Award under this Plan, and subject to the
provisions of Section 6.03 hereof, specify a particular time period or periods
following the date of granting the Award during which the Awardee may exercise
his Award, may designate the Award Price in respect of which such Awardee may
exercise his Award during each such time period and may determine and impose
terms upon which each Award shall become Vested.



 

 

 



 

4.04Number of Shares , To One Person The number of Shares reserved for issuance
to any one person pursuant to Awards granted under this Plan shall not exceed 5%
of the outstanding Shares at the time of granting of the Award, and no one
person may be granted any Award or Awards for more than Ten Million (10,000,000)
Shares (subject to adjustment as provided for in Part 6), in the aggregate in
any calendar year.

 



4.05Termination of Employment If a Director, Officer, Employee or Eligible
Consultant ceases to be so engaged by the Company for any reason other than
death, such Director, Officer, Employee or Eligible Consultant shall have such
rights to exercise any Vested Award not exercised prior to such termination
within the lesser of six months from the date of the termination, unless
otherwise extended by the Board, in its absolute discretion, or the Expiry Date
of the Award; provided that if the termination is for just cause the right to
exercise the Vested Award shall terminate on the date of termination unless
otherwise determined by the Directors. Subject to Section 6.05, all non-Vested
Awards shall terminate on the date of termination.

 



4.06Death of Awardee If a Director, Officer, Employee or Eligible Consultant
dies prior to the expiry of his Award, his legal representatives may, within the
lesser of one year from the date of the Awardee’s death or the Expiry Date of
the Award, exercise that portion of a Vested Award granted to the Director,
Officer, Employee or Eligible Consultant under this Plan which remains
outstanding.



 

4.07Assignment No Award granted under this Plan or any right thereunder or in
respect thereof shall be transferable or assignable otherwise than by will or
pursuant to the laws of succession except that, if permitted by all applicable
Securities Laws and the rules and policies of the Exchange, an Awardee shall
have the right to assign any Award granted to him hereunder to a trust or
similar legal entity established by such Awardee.



 

4.08Notice Awards shall be exercised only by written notice to the Company in
accordance with the terms and conditions of this Plan and the applicable Award
Agreement.



 

4.09Payment Vested Awards may be exercised at any time in whole or in part prior
to their lapse or termination. Payment in respect of the exercise of an Option
may be made in cash or by check, or the Board may, in its discretion and to the
extent permitted by law, allow such payment to be made through a broker-assisted
cashless exercise mechanism or by such other method as the Board may determine
to be appropriate.



 

4.10Securities Laws Notwithstanding any other provision contained in this Plan,
no holder may exercise any Award granted under this Plan and no Shares may be
issued upon exercise of an Award unless such exercise and issuance are in
compliance with all applicable Securities Laws.



 

Part 5
RESERVE OF SHARES FOR AWARDS

 

5.01Sufficient Authorized Shares to be Reserved Whenever the Memorandum or
Articles of the Company limit the number of authorized Shares, a sufficient
number of Shares shall be reserved by the Board to satisfy the exercise of
Awards granted under this Plan. Shares that were the subject of Awards that have
lapsed or terminated shall thereupon no longer be in reserve and may once again
be subject to an Award granted under this Plan.



 

5.02Shares Subject to the Plan Subject to adjustment as provided in Part 6, the
shares to be offered under the Plan shall consist of shares of the Company’s
authorized but unissued common shares. The aggregate number of Shares to be
delivered upon the exercise of all Awards granted under the Plan shall not
exceed 10% of the issued and outstanding Shares of the Company at the time of
granting of Awards (on a non-diluted basis).



 

5.03Maximum Number of Shares Reserved The maximum number of Shares issuable to
Insiders pursuant to the Plan, together with any Shares issuable pursuant to any
other Security Based Compensation Arrangement, at any time, shall not exceed 10%
of the total number of outstanding Shares. The maximum number of Shares issued
to Insiders pursuant to the Plan, together with any Shares issued pursuant to
any other Security Based Compensation Arrangement, within any one year period,
shall not exceed 10% of the total number of outstanding Shares.



 

 

 



Part 6
CHANGES IN AWARDS

 

6.01Share Consolidation or Subdivision In the event that the Shares are at any
time subdivided or consolidated, the number of Shares reserved for granting of
Awards and the price payable for any Shares that are then subject to Awards
shall be adjusted accordingly.

 

6.02Stock Dividend In the event that the Shares are at any time changed as a
result of the declaration of a stock dividend thereon, the number of Shares
reserved for granting of Awards and the price payable for any Shares that are
then subject to Awards may be adjusted by the Board to such extent as they deem
proper in their absolute discretion.



 

6.03Effect of a Take-Over Bid If a bona fide offer (an “Offer”) for Shares is
made to the Awardee or to shareholders of the Company generally or to a class of
shareholders which includes the Awardee, which Offer, if accepted in whole or in
part, would result in the offeror becoming a control person of the Company,
within the meaning of subsection 1(1) of the Securities Act, the Company shall,
immediately upon receipt of notice of the Offer, notify each Awardee of full
particulars of the Offer, whereupon all Options or SARs subject to such Award
will become Vested and the Award may be exercised in whole or in part by the
Awardee so as to permit the Awardee to tender the Shares received upon such
exercise, pursuant to the Offer. However, if:



 

(a)the Offer is not completed within the time specified therein; or

 

(b)all of the Shares tendered by the Awardee pursuant to the Offer are not taken
up or paid for by the offeror in respect thereof,

 

then the Shares received upon such exercise, or in the case of clause (b) above,
the Shares that are not taken up and paid for, may be returned by the Awardee to
the Company and reinstated as authorized but unissued Shares and with respect to
such returned Shares, the Award shall be reinstated as if it had not been
exercised and the terms upon which such Awards were to become Vested pursuant to
this section shall be reinstated. If any Shares are returned to the Company
under this Section 6.03, the Company shall immediately refund the exercise price
to the Awardee for such Shares.

 

6.04Acceleration of Expiry Date If an Offer is made by an offeror at any time
when an Award granted under the Plan remains unexercised, in whole or in part
the Directors may, upon notifying each Awardee of full particulars of the Offer,
declare all Shares issuable upon the exercise of Awards granted under the Plan,
Vested, and declare that the Expiry Date for the exercise of all unexercised
Awards granted under the Plan is accelerated so that all Awards will either be
exercised or will expire prior to the date upon which Shares must be tendered
pursuant to the Offer.



 

6.05Effect of a Change of Control With respect to grants made prior to January
23, 2019, if a Change of Control occurs, all Shares subject to each such
outstanding Award will become Vested, whereupon such Award may be exercised in
whole or in part by the Awardee. With respect to grants made on or after January
23, 2019, if the employment of an Awardee is terminated by the Company other
than for Cause or if the Awardee resigns for Good Reason, in each case, within
12 months following a Change of Control, all of the Awardee’s Awards shall vest
immediately prior to the Awardee’s date of termination.



 

Part 7
EXCHANGE’S RULES AND POLICIES APPLY

 

7.01Exchange’s Rules and Policies Apply This Plan and the granting and exercise
of any Awards hereunder are also subject to such other terms and conditions as
are set out from time to time in the rules and policies on security based
compensation awards of the Exchange and any securities commission having
authority and such rules and policies shall be deemed to be incorporated into
and become a part of this Plan. In the event of an inconsistency between the
provisions of such rules and policies and of this Plan, the provisions of such
rules and policies shall govern.



 

 

 



Part 8
AMENDMENT OF PLAN

 

8.01Board May Amend The Board of Directors shall have the power to, at any time
and from time to time, either prospectively or retrospectively, and without
shareholder approval, amend, suspend or terminate the Plan or any Award granted
under the Plan, including, without limiting the generality of the foregoing,
changes of a clerical or grammatical nature and changes regarding the vesting of
Awards; provided however that:



 

(a)such amendment, suspension or termination is in accordance with applicable
laws and the rules of any stock exchange on which the Shares are listed;

 

(b)no such amendment, suspension or termination shall be made at any time to the
extent such action would materially adversely affect the existing rights of an
Awardee with respect to any then outstanding Award, as determined by the Board
of Directors acting in good faith, without his or her consent in writing;

 

(c)the Board of Directors shall obtain shareholder approval of the following:

 

(i)any amendment to the maximum number of Shares specified in subsection 5.02 in
respect of which Awards may be granted under the Plan (other than pursuant to
Part 6);

 

(ii)any amendment that would reduce the Award Price of an outstanding Award
(other than pursuant to Part 6); and

 

(iii)any amendment that would extend the term of any Award granted under the
Plan beyond the Expiry Date.

 

8.02Powers of the Board Following Termination of the Plan. If the Plan is
terminated, the provisions of the Plan and any administrative guidelines and
other rules and regulations adopted by the Board of Directors and in force on
the date of termination will continue in effect as long as any Award or any
rights pursuant thereto remain outstanding and, notwithstanding the termination
of the Plan, the Board of Directors shall remain able to make such amendments to
the Plan or the Award as they would have been entitled to make if the Plan were
still in effect.



 

Part 9
MISCELLANEOUS

 

9.01Other Plans Not Affected This Plan is in addition to any other existing
plans and shall not in any way affect the policies or decisions of the Board in
relation to the remuneration of Directors, Officers, Employees and Eligible
Consultants.



 

9.02No Rights Until Award Exercised An Awardee shall be entitled to the rights
pertaining to share ownership, such as to dividends, only with respect to Shares
that have been fully paid for and issued to him upon exercise of an Award.



 

9.03No Right to Employment This Plan will not confer upon any Awardee any right
with respect to continuation of such Awardee’s employment, consulting or other
service relationship with the Company, and will not interfere in any way with
the Company’s right to terminate such Awardee’s employment, consulting or other
service relationship at any time, with or without cause.



 

9.04Tax Withholding The Company or a Designated Subsidiary may withhold from any
amount payable to a Participant, either under this Plan, or otherwise, such
amount as may be necessary so as to ensure that the Company or the Designated
Subsidiary will be able to comply with the applicable provisions of any federal,
provincial, state or local law relating to the withholding of tax or other
required deductions, including on the amount, if any, includable in the income
of a Participant. The Company shall also have the right in its discretion to
satisfy any such withholding tax liability by retaining, acquiring or selling on
behalf of a Participant any Shares which would otherwise be issued or provided
to a Participant hereunder. For the purposes of assisting a Participant who is a
U.S. citizen or a U.S. resident for U.S. federal income tax purposes in paying
all or a portion of the U.S. federal and state taxes to be withheld or collected
upon exercise of an Award, the Board, in its discretion and subject to such
additional terms and conditions as it may adopt, may permit a U.S. Participant,
subject to applicable laws, to satisfy such tax obligation by (a) electing to
have the Company withhold a portion of the Shares otherwise to be delivered upon
exercise of such Award having a Fair Market Value equal to the amount of such
taxes or (b) delivering to the Company Shares (other than Shares issuable upon
exercise of such Award) having a Fair Market Value equal to the amount of such
taxes. The election, if any, must be made on or before the date that the amount
of tax to be withheld is determined.



 

 

 





 

9.05No Trust Fund Neither this Plan nor any Award will create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company and an awardee or any other person. To the extent that any awardee
acquires a right to receive payments from the Company pursuant to an Award, such
right will be no greater than the right of any unsecured general creditor of the
Company.

 

9.06Governing Law The validity, construction and effect of this Plan and any
Award Agreement will be determined in accordance with the internal laws, and not
the law of conflicts, of the Province of British Columbia and the laws of Canada
applicable therein.

 







9.07Effective Date This Plan shall become effective upon the later of the date
of acceptance for filing of this Plan by the Exchange and the approval of this
Plan by the shareholders of the Company; provided, however, that Awards may be
granted under this Plan prior to the receipt of approval of the Exchange. In the
event that this Plan is not adopted by the shareholders of the Company within 12
months after approval by the Board, this Plan will terminate.

 



EFFECTIVE DATE OF AMENDMENT: June 5, 2014, as further amended January 25, 2017,
as further amended January 23, 2019.

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 



Exhibit A


NOVAGOLD RESOURCES INC. AWARD AGREEMENT

 

This Award Agreement is entered into between NovaGold Resources Inc. (the
“Company”) and the Awardee named below pursuant to the 2004 Stock Award Plan
(the “Plan”), a copy of which is attached hereto, and confirms that:

 

1.on [insert grant date] (the “Grant Date”);

 

2.[insert name] (the “Awardee”);

 

3.was granted the [insert type of Award] (the “ Award”) [insert particulars of
Award] of the Company;

 

4.for the price (the “Award Price”) of $l per Award;

 

5.which shall be exercisable (“Vested”) on l , 200l;

 

6.terminating on the [insert date] (the “Expiry Date”);

 

all on the terms and subject to the conditions set out in the Plan. For greater
certainty, once Awards have become Vested, they continue to be exercisable until
the termination or cancellation thereof as provided in this Award Agreement and
the Plan.

 

By signing this Award Agreement, the Awardee consents to Solium Capital
maintaining and administering the award in accordance with the terms and
conditions of the Plan.

 

By signing this Award Agreement, the Awardee acknowledges that the Awardee has
read and understands the Plan and agrees to the terms and conditions of the Plan
and this Award Agreement.

 

IN WITNESS WHEREOF the parties hereto have executed this Award Agreement as of
the l day of l, 200l.

 

 

    NOVAGOLD RESOURCES INC.           Per:   AWARDEE     Authorized Signatory



 

 

 



 

 

